124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Hugo Fernando CASTILLON-ALVAREZ, aka:  Hugo FernandoCastillon;  aka:  Hugo Castillon-Alvarez,Defendant-Appellant.
No. 95-50565.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 8, 1997.**Decided Sept. 12, 1997.

Appeal from the United States District Court for the Central District of California, No. CR-89-00874-TH(GK)-5;  Terry J. Hatter, Jr., District Judge, Presiding.
Before:  HALL, BRUNETTI and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Hugo Fernando Castillon-Alvarez appeals the sentence imposed by the district court for conspiracy to distribute cocaine.  His attorney has filed a brief stating that he finds no issues for review and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738 (1967).  Our examination of counsel's brief, Castillon's supplemental pro se brief, and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83 (1988), disclose no issues for review.


3
Accordingly, we grant counsel's motion to withdraw and affirm the district court's judgment.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We decline to address on direct appeal Castillon's contention that his counsel was ineffective, because this issue is more appropriately reserved for a collateral proceeding under 28 U.S.C. § 2255 since the appellate record lacks a sufficient evidentiary basis for examination of the claim.  See United States v. Vgeri, 51 F.3d 876, 882 (9th Cir.1995)